DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-19, 22 and 23 are rejected under 35 U.S.C. 103 as anticipated by Cottier (US 2009/0162602 A1 to Cottier et al., published June 25, 2009).
Cottier discloses a structural fiber-reinforced cement sheet containing a cementitious matrix and reinforcing cellulose fibers distributed throughout the matrix having a dry density less than 1.25 g/cm3, a thickness less than 0.7500 in, that is able to withstand uniform loads, wherein the sheets are used in a residential flooring or wall system, wherein a single floor sheet can include a hydraulic binder (cement), aggregate (cementitious materials), fibers, at least one low density additive, and other additives (fillers), wherein the hydraulic binder (cement) is present in about 25 to 40 weight percent and wherein the aggregate is present in a range of about 30 to 45 weight percent (abstract; [0001] to [0003]; [0005]; [0006]; Figs. 3-6; Examples).  The fibers are present in a range of from about 10 to 12 weight percent, and the low-density additive can be expanded perlite and it is present in the range of from about 7 to 12 weight percent ([0005]; [0031]; claim 4 of Cottier).
Cottier further discloses that a layer of adhesive can be applied directly to the top surface of the fiber cement sheet wherein suitable adhesives include concrete mortars, dry-set Portland cement mortar, polymer modified thin-set mortar and epoxy mortar ([0026]).  In a preferred embodiment, the fiber-reinforced cement formulation comprises a cementitious matrix and various components distributed throughout the matrix, such as reinforcing cellulose fibers, wherein the preferred hydraulic binder is Portland cement but can also be high alumina cement, gypsum, or geo-polymer, wherein the quantity of hydraulic binder in the formulation is preferably between about 10 to 60 weight % based on the total dry ingredients ([0027]; [0028]).  The aggregate is preferably ground silica sand ground but can also be silica, silica fume, rice hull ash or mixtures thereof, wherein the quantity of the aggregate in the formulation is preferably between about 10 to 70 weight percent based on the total dry ingredients ([0029]).  The reinforcing cellulose fibers component can further include other forms of reinforcing fibers, such as ceramic fiber, glass fiber, mineral wool, steel fiber, and synthetic polymer fibers such as polyamides, polyester, polypropylene, polyacrylamide, polyvinyl alcohol (PVA) or mixtures thereof ([0030]). 
Cottier further that low density additives can include a variety of may include a variety of substances (other than expanded perlite), such as microspheres, polymeric spheres, polymeric beads, polystyrene beads, or expanded vermiculite ([0031]).  Additional additives include fillers, dispersing agents, silica fume, geothermal silica, pigments, colorants, kaolin, aluminum powder, polymeric resin emulsions (as a sealant; slurry/suspension) or mixtures thereof ([0032]).  Generally, these other additives may comprise between about 0-40 percent by weight % of the total formulation ([0031; [0032]; [0035]).  
Cottier also discloses that a membrane can be added that encompasses the sheet (composite), wherein the membrane is substantially filled with a polymeric adhesive, such as, inter alia, polyacrylate, polyvinyl ether, polyvinyl acetate (derivative of vinyl acetate), ethylene propylene diene rubber (EPDM), butadiene-acrylonitrile polymer, styrene-butadiene rubber, poly-alpha-olefins, amorphous polyolefins, ethylene-containing copolymers (e.g., ethylene vinyl acetate) (derivative of polyethylene); polyesters, and mixtures or copolymers thereof ([0048]).  Other additives 
Thus, the present claims are anticipated by Cottier. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 20 and 21 are rejected under 35 U.S.C. 103 as unpatentable over Cottier.
Examiner notes that the limitation “about 0% to about 8% of a filler” in present dependent claim 20 would be encompassed by compositions that do not possess a filler.
Cottier does not expressly disclose the flexural strength or the toughness of its fiber-reinforced dement composition/sheet.  
However, in the Examples section on page 5, Cottier teaches that structural floors are required to meet certain standards in the United States.  That is, fiber cement structural floors must be in compliance with the Acceptance Criteria For Fiber Cement Sheet Structural Floor Sheathing AC367 as set by the International Code Council Evaluation Services (ICC-ES).  The acceptance criteria sets minimum values for various properties, including structural loads, deflection under load, flexural strength, moisture movement, moisture content, water tightness, warm water resistance, shear bond strength, nail-head pull through, and fastener holding.  Tests were conducted in Examples to ascertain the strength of exemplary fiber cement sheets, as compared to other formulations. The structural loads are concentrated static loads, impact loads, and uniform loads. The flooring must meet the minimum requirements of all three load tests and deflections (page 5, Examples).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the presently claimed invention to manipulate the composition components of Cottier’s fiber-reinforced cement sheet/composite so that the resultant furniture/wall products possess properties, such as flexural strength and toughness, that are accordance with required standards set forth for these properties the United States. 
Although Cottier may not expressly teach a specific example of its fiber-reinforced cement composition/sheet having components within all the concentrations recited in present dependent claims 20 and 21, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.   Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Cottier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1763



October 15, 2022